Appeal from a judgment of the County Court of Hamilton County (Feldstein, J.), rendered February 10, 1995, convicting defendant upon his plea of guilty of the crimes of rape in the third degree, driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the third degree.
Defendant pleaded guilty to rape in the third degree, driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the third degree with the express understanding that he would be sentenced to a prison term of 1 to 3 years on the rape charge and a concurrent prison term, not to exceed 1 to 3 years, on the Vehicle and Traffic Law offenses. During the plea allocution, County Court informed defendant that he would be permitted to withdraw his plea in the event the court determined, after reviewing the presentence investigation report, that the sentence was unjust. Defendant was sentenced to a prison term of 1 to 3 years on the rape charge, a concurrent one-year jail term on the driving while intoxicated charge and, for reasons not apparent on the record, a $1,200 fine— $1,000 on the driving while intoxicated charge and $200 on the aggravated unlicensed operation of a motor vehicle charge. Defendant now appeals, challenging only the fines imposed by County Court.
In our view, County Court simply erred in not sentencing defendant as agreed by imposing the fines; accordingly, the fines should be vacated (see, People v Barto, 161 AD2d 1044; People v Youngs, 156 AD2d 885).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, *626JJ., concur. Ordered that the judgment is modified, on the law, by vacating the imposition of the $1,000 and $200 fines, and, as so modified, affirmed.